t c memo united_states tax_court james and deborah ledger petitioners v commissioner of internal revenue respondent docket no filed date r determined a deficiency in income_tax for ps’ tax_year the issue for decision is whether ps had taxable_income for their tax_year upon the maturity of p-h’s life_insurance_contract held the maturity of p-h’s insurance_contract resulted in taxable_income to ps for the tax_year james ledger pro_se sebastian voth for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of an income_tax deficiency that respondent determined for petitioners’ tax_year after concessions the issue for decision is whether petitioners recognized taxable_income of dollar_figure as a result of the maturity of petitioner james ledger’s mr ledger’s life_insurance_policy findings_of_fact some of the facts have been stipulated the stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in california mr ledger purchased a life_insurance_policy policy from prudential insurance co of america prudential in date the face_amount of the policy was dollar_figure the maturity value considered for gain was dollar_figure the endowment maturity value was dollar_figure and the monthly premiums were set at dollar_figure the policy was payable upon either mr ledger’s death or his reaching age 1petitioners conceded that they failed to report for their tax_year wages of dollar_figure received from mobile mini inc dividends of dollar_figure received from the walt disney co income of dollar_figure received from whirlpool corp and social_security_benefits of dollar_figure received from the social_security administration respondent conceded that for their tax_year petitioners are entitled to a lifetime_learning_credit of dollar_figure and are not liable for an accuracy-related_penalty in date mr ledger borrowed dollar_figure against the policy over approximately the next years mr ledger took out an additional loans against the policy making a final loan request in date as of date mr ledger’s final loan balance and accrued interest against the policy totaled dollar_figure the policy matured on date with a gross maturity value of dollar_figure and a maturity value considered for gain value of dollar_figure prudential paid mr ledger dollar_figure gross maturity value less final loan balance prudential determined mr ledger’s investment_in_the_contract at the time of maturity to be dollar_figure prudential issued to mr ledger a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for the tax_year identifying taxable_distributions of dollar_figure calculated as maturity value considered for gain less cost_basis respondent issued to petitioners a notice_of_deficiency on date determining a dollar_figure deficiency in income_tax 2although mr ledger stipulated that prudential issued the form 1099-r he contends that he did not receive it the record is inconclusive on this point which in any event is immaterial to our analysis in par of the stipulation of facts the parties rounded the amount to dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure for the tax_year petitioners filed a timely petition with this court on date prudential issued to mr ledger a letter dated date correspondence explaining how it calculated mr ledger’s cost_basis and taxable_distributions in the policy the correspondence indicates that a form 1099-r was issued to mr ledger with respect to the policy identifying a distribution of dollar_figure for the taxable_year but does not indicate that any additional forms were issued to mr ledger during the term of the policy the correspondence further indicates that the policy’s premiums were paid using the annual dividends from to a trial was held on date in los angeles california opinion the commissioner’s determination of a taxpayer’s liability for an income_tax deficiency is generally presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden 3unless otherwise indicated all section references are to the internal_revenue_code_of_1986 code as amended and in effect for the tax_year at issue the rule reference is to the tax_court rules_of_practice and procedure of proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue the burden will shift only if the taxpayer has inter alia complied with substantiation requirements pursuant to the code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 petitioners did not argue that the burden should shift and they failed to introduce credible_evidence that respondent’s determinations are incorrect accordingly the burden_of_proof remains on petitioners sec_61 defines gross_income as all income from whatever source derived unless otherwise provided sec_72 a c provides that an amount received under a life_insurance_contract that is not received as an annuity is included in gross_income to the extent it exceeds the investment_in_the_contract the term investment_in_the_contract is defined under sec_72 as a the aggregate amount of premiums or other consideration paid for the contract before such date minus b the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income for federal_income_tax purposes loans against a life_insurance contract’s cash_value are treated as true loans from the insurance_company to the policyholder with the policy serving as collateral see minnis v commissioner 71_tc_1049 sanders v commissioner tcmemo_2010_279 atwood v commissioner tcmemo_1999_61 thus using the policy’s proceeds to satisfy the loans has the same effect as paying the proceeds directly to the policyholder see eg atwood v commissioner supra mr ledger testified at trial that he had already paid taxes on any money he took out of the policy specifically any dividends that were issued to him mr ledger also testified at trial that he does not know the difference between a dividend or calling the insurance_company and say sic i need another dollar_figure for the kids school and they sent it to me other than mr ledger’s oral testimony and the form 1099-r identifying a distribution of dollar_figure petitioners introduced no evidence at trial to demonstrate that they had previously paid taxes on any funds borrowed or received from the policy petitioners’ fundamental contention as we understand it is that they should not be taxed on any distribution from prudential in because they had already paid taxes on all funds issued to them under the policy on the factual record petitioners are mistaken when it terminated mr ledger’s policy in prudential applied the policy’s maturity value to the outstanding balance on the policy_loans that action was the economic equivalent of prudential’s paying petitioners the policy proceeds including untaxed inside_buildup and petitioners’ using most of those proceeds to pay off the policy_loans this constructive distribution is pro tanto a payment of the policy proceeds and as such is gross_income to petitioners insofar as it exceeds their investment_in_the_contract see mcgowen v commissioner tcmemo_2009_285 atwood v commissioner supra the evidence indicates that upon termination in the policy’s cash_value for tax purposes was dollar_figure and mr ledger’s investment in the policy was dollar_figure petitioners have produced no evidence to indicate that prudential’s calculation are incorrect nor have they substantiated their claim that they previously paid any taxes on distributions received under the policy not properly considered in prudential’s calculations consequently as respondent determined petitioners received dollar_figure as a constructive distribution taxable as income to them for their tax_year the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
